                  Case 19-10289-LSS             Doc 2406        Filed 10/26/20        Page 1 of 32




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                 )
In re:                                                           )     Chapter 11
                                                                 )
IMERYS TALC AMERICA, INC., et al.,1                              )     Case No. 19-10289 (LSS)
                                                                 )
                                                                 )
                             Debtors.                            )     Jointly Administered
                                                                 )
                                                                 )     Re: Docket No. 2355

     OBJECTION OF ARNOLD & ITKIN LLP TO DEBTORS’ SOLICITATION MOTION
      AND DISCLOSURE STATEMENT FOR THIRD AMENDED JOINT CHAPTER 11
       PLAN OF REORGANIZATION OF IMERYS TALC AMERICA, INC. AND ITS
       DEBTOR AFFILIATES UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

                    Arnold & Itkin LLP (“Arnold & Itkin”), on behalf of thousands of Talc Personal

Injury Claimants2 (“Objectors”), hereby objects (the “Objection”) to the Amended Disclosure

Statement3 (the “Disclosure Statement”) filed in connection with the Debtors’ Solicitation

Motion.4 In support of its Objection, Arnold & Itkin respectfully represents as follows:




1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada Inc. (6748). The
Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.

2
    Unless otherwise defined, defined terms used herein have the meaning set forth in the Plan.

3
 Disclosure Statement for Third Amended Joint Chapter 11 Plan of Reorganization of Imerys Talc America, Inc.
and its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code [Docket No. 2355] (the “Amended Disclosure
Statement” or the “Disclosure Statement”). Defined terms have the meaning ascribed to them in the Amended
Disclosure Statement or related Second Amended Joint Chapter 11 Plan of Reorganization of Imerys Talc America,
Inc. and its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code [Docket No. 2354] (the “Third Amended
Plan” or the “Plan”).

4
 Motion of Debtors for Entry of Order (I) Approving Disclosure Statement and Form and Manner of Notice of
Hearing Thereon, (II) Establishing Solicitation Procedures, (III) Approving Form and Manner of Notice to
Attorneys and Certified Plan Solicitation Directive, (IV) Approving Form of Ballots, (V) Approving Form, Manner,
and Scope of Confirmation Notices, (VI) Establishing Certain Deadlines in Connection with Approval of Disclosure
Statement and Confirmation of Plan, and (VII) Granting Related Relief [Docket No. 1716] (the “Solicitation
Motion”).


DOCS_SF:104420.3 05471/001
               Case 19-10289-LSS            Doc 2406     Filed 10/26/20    Page 2 of 32




                                          I. Preliminary Statement

                  1.         The only impaired Class of Claims that will vote on the Plan—and thus

the only Class for which the adequacy of the Disclosure Statement matters—is Class 4,

consisting of Talc Personal Injury Claims. The terms of the proposed “Ivory America Personal

Injury Trust Distribution Procedures” (“TDP”) are undeniably of critical importance to the

holders of such claims. Although styled “procedures,” the TDP contains all of the substantive

provisions that go to the heart of distributions to, and the treatment of, Class 4 creditors. These

include, among others, provisions that: (i) specify a fixed allocation of Trust assets among

various categories of claims, regardless of the actual amount of the claims in each category that

are allowed against the Trust; (ii) specify lower distributions from the Trust to claimants who

have and assert rights against a third party—J&J—under the J&J Indemnities than to claimants

who do not have, or forego, such rights, while also imposing somewhat opaque limitations on the

exercise of such rights against J&J; (iii) specify less favorable treatment of the claims of

claimants who exercise their right to liquidate their claims against the Trust through judicial

proceedings (including through the exercise of jury trial rights), while at the same time limiting

the claims of such claimants to specified “Maximum Values,” regardless of the amount of any

judicial award; and (iv) give the Trustees broad rights (with the consent of the Trust Advisory

Committee and FCR) to amend the TDP, without prior notice to Trust beneficiaries or any form

of judicial oversight. Yet, apparently confusing the length of a Disclosure Statement (114 single

spaced pages, excluding Exhibits) with the adequacy of disclosure, the proposed Disclosure




                                                     2
DOCS_SF:104420.3 05471/001
                  Case 19-10289-LSS              Doc 2406        Filed 10/26/20         Page 3 of 32



Statement gives short shrift to the terms of the 65-page TDP, treating it as little more than an

afterthought, and disclosing none of these or other material TDP provisions.

                    2.       To put it bluntly, the proposed “disclosure” regarding the TDP is a

charade. The Plan Proponents’ principal “disclosure” regarding the TDP is Article VIII of the

Disclosure Statement—titled “THE TALC PERSONAL INJURY TRUST AND TRUST

DISTRIBUTION PROCEDURES”—an “Article” that is less than one page long and buried

more than 90 pages into the Disclosure Statement, and contains only a scant, generalized

description of the TDP. See Disclosure Statement at 94-95.5 In contrast, the historical

discussion of “Administrative Matters in the Chapter 11 Cases,” which is of far less import to

Class 4 creditors, is more than three times as long and featured more prominently! See

Disclosure Statement at 38-42.

                    3.       Rather than requiring Class 4 creditors to sort through the complex

provisions of the TDP that only parties conversant with both mass torts and bankruptcy could

possibly understand, the Disclosure Statement should provide a clear and concise summary of

the TDP,6 including the issues, risks and deficiencies identified herein.

                    4.       Perhaps the most glaring omission in the skeletal “disclosure” regarding

the TDP is the failure to inform claimants of the substantial risk—indeed, the virtual certainty—

of unequal treatment of Class 4 claims resulting from the division of the Class 4 Claims into



5
    There are several other short, generalized references to the TDP. See, e.g., Disclosure Statement at 4-5, 9-10.

6
 For example, to aid victims in understanding the procedures, the Bankruptcy Court in PG&E required the debtor to
provide a fair and fulsome summary of the procedures in lieu of the “phone book” style disclosures originally
proposed by the debtor. See In re PG&E Corporation, Case No. 19-30088 (DM) (Bankr. N.D. Cal.), Notice of
Filing of Proposed Amended Fire Victims Claims Resolution Procedures Summary with Frequently Asked Questions
[Docket No. 6329].

                                                             3
DOCS_SF:104420.3 05471/001
               Case 19-10289-LSS            Doc 2406     Filed 10/26/20    Page 4 of 32



three sub-classes: (i) Ovarian Cancer A Claims; (ii) Mesothelioma Claims; and (iii) Ovarian

Cancer B, C and D Claims. More specifically, there is no disclosure that the TDP allocates a

fixed percentage of Trust assets to each of these three sub-classes of claims, without regard to

the aggregate amount of allowed Claims in each sub-class or the proportion of the total

amount of the Class 4 Claims that is represented by the allowed claims in any sub-class. The

Disclosure Statement does not inform claimants that, under the TDP, Ovarian Cancer A Claims

will receive distributions solely from “Fund A,” which will receive a fixed allocation of 40% of

the Trust assets; Mesothelioma Claims will receive distributions solely from “Fund B,” which

will receive a fixed allocation of 40% of the Trust assets; and Ovarian Cancer B, C and D Claims

will receive distributions solely from “Fund C,” which will receive a fixed allocation of 20% of

the Trust assets; nor does it contain any disclosure as to how these allocations were derived.

                  5.         This construct creates a significant—yet undisclosed—likelihood of

unequal treatment of Class 4 Claims. Indeed, the TDP itself appears to contemplate that holders

of Claims in each sub-class will receive different “Payment Percentages” on their claims,

although the extent of the potential disparity is obfuscated by the fact that the TDP’s schedule of

“Initial Payment Percentages” currently leaves the “Initial Payment Percentage” for each of the

three categories blank. As an example of the unequal treatment that can result from this

construct, Mesothelioma Claims will receive 40% of the Trust assets, even if those claims

ultimately represent only 30% of the Class 4 claims allowed against the Trust. Conversely,

Ovarian Cancer Claims (which were the subject of 16 times as many lawsuits pending against

the Debtors as of the Petition Date as Mesothelioma Claims) will receive, in the aggregate, only

60% of the Trust assets, even if Ovarian Cancer Claims ultimately represent 70% of the Class 4

                                                     4
DOCS_SF:104420.3 05471/001
               Case 19-10289-LSS             Doc 2406      Filed 10/26/20     Page 5 of 32



claims allowed against the Trust. A similar risk of disparate treatment is posed by the

unexplained 40-20 allocation of Trust assets as between Ovarian Cancer A Claims, and Ovarian

Cancer B, C and D Claims.

                  6.         The Disclosure Statement mentions none of this—let alone any rationale,

basis or assumptions underlying this facially arbitrary allocation of assets among the three Funds

and corresponding creditor sub-Classes. Nor is a word said about the substantial risk (indeed,

likelihood) of unequal and disparate treatment of the three sub-classes of Class 4 Claims created

by this fixed-asset allocation. To make matters worse, two facts compound the inadequacy of

disclosure regarding the disparate treatment of Class 4 Claims facts.

                  7.         First, the Plan Proponents exacerbate their failure to adequately disclose

the possibility of unequal treatment of Class 4 claims (and the justification for such treatment) by

including the following conclusory and self-serving statement in the proposed Disclosure

Statement:

                  The Bankruptcy Code also requires that a Plan must provide the
                  same treatment for each claim or interest in a particular Class,
                  unless a holder agrees to a less favorable treatment of its particular
                  claim or interest. The Plan Proponents believe that they have
                  complied with the requirements of the Bankruptcy Code by their
                  Classification and treatment of various holders of Claims and
                  Equity Interests under the Plan.

Disclosure Statement at 95. Nothing is said about the substantial risk of treatment that is not “the

same treatment” arising from the sub-classification of Class 4 claims under the TDP.

                  8.         Second, disclosing the risk of unequal treatment of Class 4 claims arising

from the TDP’s three-tiered construct is particularly important in order for the holders of Ovarian

Cancer Claims that constitute the preponderance of the Class 4 claims to make an informed

                                                       5
DOCS_SF:104420.3 05471/001
               Case 19-10289-LSS            Doc 2406      Filed 10/26/20    Page 6 of 32



judgment about the Plan, because of the significant (and undisclosed) risk, described below, that

Ovarian Cancer Claims will be disadvantaged by the proposed 40-40-20 allocation of Trust

assets—which may well be skewed in favor of Mesothelioma Claims. From a “numerosity”

standpoint, the holders of Ovarian Cancer Claims are likely to control the Class 4 vote (and,

therefore, whether the Class 4 vote satisfies the numerosity requirement of Section

524(g)(2)(B)(ii)(IV)(bb) of the Code). As of the Petition Date, there were over sixteen times the

number of pending lawsuits involving Ovarian Cancer Claims as there were pending lawsuits

involving Mesothelioma Claims (see Disclosure Statement at 25).

                  9.         The Objectors respectfully submit that the Plan Proponents should not be

permitted to obtain acceptances of the Plan by the holders of the Ovarian Cancer Claims by

means of a Disclosure Statement that obfuscates the substantial risk of disparate and less

favorable treatment imposed by the TDP’s construct, particularly where there is no disclosure as

to the bases and justification for such potentially unequal treatment. Moreover, the Objectors

believe that, as a matter of law, because of the unequal treatment of Class 4 claims under the

TDP, the Plan does not comply with the “same treatment” mandate of Section 1123(a)(4) of the

Code and cannot be confirmed.

                  10.        In addition, many other provisions interspersed throughout the 65-page

TDP create significant, unreasonable, yet undisclosed risks for some or all holders of Class 4

Claims, including the unequal treatment of Class 4 Claims in a number of other respects. Yet,

from reading the Disclosure Statement a Class 4 Claimant would not know any of this and might

assume that, given the Plan Proponents’ stated “belief” that they have complied with the Code’s



                                                      6
DOCS_SF:104420.3 05471/001
               Case 19-10289-LSS            Doc 2406     Filed 10/26/20    Page 7 of 32



“same treatment” requirement, all Talc Personal Injury Claims are treated equality. They most

certainly are not.

                  11.        The infirmities in the Disclosure Statement and compounding disclosure

shortcomings in the TDP include:

                 The Disclosure Statement provides no estimates of the expected
                  aggregate amounts of the claims that will receive distributions
                  from each sub-fund established under the Trust for the different
                  categories of Talc Personal Injury Claims under the Trust (i.e.,
                  Mesothelioma or Secondary Mesothelioma, Ovarian Cancer A,
                  Ovarian Cancer B, C, and D).

                 The TDP (as well as the Disclosure Statement) does not set forth
                  any of the Initial Payment Percentages for the sub-funds (see TDP
                  § 4.2); hence, a Talc Personal Injury Claimant voting on the Plan
                  cannot determine either what percentage distribution will initially
                  be made on its allowed claim against the Trust, or the potential
                  magnitude of any disparity in distributions among the three
                  subclasses of Class 4 Claims created by the TDP. In addition, the
                  Initial Payment Percentages are stated to be based on the “findings
                  of experts,” but nothing about those experts or their findings is
                  disclosed. Nor is there any disclosure that Payment Percentages
                  may be changed in the future on a Fund by Fund basis, so that the
                  ultimate discrepancy in the percentage distributions to the three
                  categories of Class 4 Claims created under the TDP is essentially
                  unknown.

                 The Disclosure Statement provides no information as to how the
                  Plan Proponents arrived at the 40/40/20 split established in the
                  TDP for the sub-funds and corresponding Claim subclasses. TDP
                  § 2.2. Again, the Plan Proponents apparently relied upon “experts”
                  in arriving at the 40/40/20 split and the various claim “Values”
                  listed in the TDP (see TDP § 5.2), but no information is provided
                  on how the split or values were established so that parties can
                  assess the credibility and reasonableness of the undisclosed
                  experts’ conclusions.

                 The Disclosure Statement does not disclose or explain the multiple
                  provisions under the TDP that may cause unequal treatment to
                  Class 4 creditors, so that those creditors can make an informed
                  judgment about the Plan that takes into account the potential
                  impact of those provisions.


                                                     7
DOCS_SF:104420.3 05471/001
               Case 19-10289-LSS         Doc 2406      Filed 10/26/20     Page 8 of 32




                 Their Disclosure Statement does not even mention the fact that the
                  TDP provides for lower distributions from the Trust to holders of
                  Indemnified Claims that elect to pursue rights against a third party,
                  J&J, under the J&J Indemnities than to holders of Non-
                  Indemnified Claims and holders of Indemnified Claims who forego
                  such rights. (see TDP § 2.6). In particular, the Disclosure
                  Statement does not disclose that holders of Indemnified Claims
                  must make an election to (i) receive a lesser distribution from the
                  Trust than a holder of a Non-Indemnified Claim and pursue a suit
                  in the tort system against J&J under the J&J Indemnities, or (ii)
                  receive the same distribution from the Trust as the holder of a Non-
                  Indemnified Claim and forgo that right; nor are or any of the risks
                  associated with making that election disclosed. (see id.).

                 The Disclosure Statement makes no mention of the fact that, under
                  the TDP, even if the holder of an Indemnified Claim makes a Tort
                  System Election, thereby reducing the Claimant’s recovery from
                  the Trust, the Trustees must nonetheless consent to pursuit of the
                  claim under the J&J Indemnities; thus, it seems that a Claimant
                  could make the election and never be permitted to actually
                  prosecute that claim. (see TDP § 2.7).

                 The Disclosure Statement does not mention the fact that the Trust
                  may pursue indemnification claims against J&J on behalf of the
                  Trust Election Claimants, thereby competing with the Tort System
                  Election Claimants for recovery on the J&J indemnitees. (see TDP
                  2.3 § (d)).

                 The Disclosure Statement does not mention the fact that despite
                  any reliance on the part of Class 4 creditors on the provisions of
                  the TDP in voting on the Plan, including the matrices of
                  Scheduled, Average and Maximum Values and other provision of
                  the TDP, nearly all of these key provisions can be changed after
                  confirmation without any prior notice to, or recourse on the part
                  of, claimants. Taken together, section 3.1, and the other sections
                  cited therein indicate that the Trustees, with the consent of the
                  TAC and the FCR, and without any judicial review, have carte
                  blanche to amend the TDP in material ways as they see fit. That
                  should be disclosed so that Claimants voting on the Plan
                  understand that the claim resolution and payment procedures that
                  they are voting on may not be the procedures that end up binding
                  them, and that amendments will not be subject to any form of prior
                  notice or judicial review. (see TDP §3.1).

                 The Disclosure Statement does not mention the significant (and
                  likely unconfirmable) penalties that are applied if a claimant


                                                   8
DOCS_SF:104420.3 05471/001
               Case 19-10289-LSS            Doc 2406      Filed 10/26/20     Page 9 of 32




                  exercises its legal right to judicial review of the Trust’s Claims
                  determination. (see TDP §7.8).

                 The Disclosure Statement contains a wholly inadequate
                  Liquidation Analysis as it lacks any estimates for plan recoveries
                  for the only voting Class under the Plan.

                 The form of Acceptance and Release that claimants have to sign to
                  accept an offer of payment from the Trust (see TDP §7.2), which
                  is not included in the TDP or Disclosure Statement, should be
                  disclosed before Class 4 creditors who will have to execute that
                  document vote on the Plan. According to the TDP, the release will
                  include “a release of Protected Parties”; but the Plan already
                  releases them. See Plan §12.3. If the Acceptance and Release is to
                  add something to the release of Protected Parties under the Plan,
                  creditors who will be required to sign that document must be told
                  as much before they vote.

                  12.        Absent the missing information identified above, and the other

information detailed below, no Class 4 Creditor can make an informed decision about whether to

accept or reject the Plan. Accordingly, the Court should deny approval of the Disclosure

Statement in its present form and require that these serious omissions be rectified.

                                            II.     Background

                  13.        On February 13, 2019 (the “Petition Date”), the Debtors filed voluntary

petitions in this Court commencing cases for relief under chapter 11 of the Bankruptcy Code.

                  14.        On May 15, 2020, the Debtors filed the Joint Chapter 11 Plan of

Reorganization of Imerys Talc America, Inc. and Its Debtor Affiliates Under Chapter 11 of the

Bankruptcy Code Filed by Imerys Talc America, Inc. [Docket No. 1714] (the “Plan”), the

original Disclosure Statement, and the Solicitation Motion.

                  15.        On June 15, 2020, Arnold & Itkin filed an objection to the original

Disclosure Statement. The hearing on the Solicitation Motion was adjourned several times.



                                                      9
DOCS_SF:104420.3 05471/001
              Case 19-10289-LSS             Doc 2406      Filed 10/26/20   Page 10 of 32



                  16.        On August 12, 2020, the Debtors filed the Amended Joint Chapter 11 Plan

of Reorganization of Imerys Talc America, Inc. and its Debtor Affiliates under Chapter 11 of the

Bankruptcy Code (the “First Amended Plan”) [Docket No. 2083] and the Disclosure Statement

for Amended Joint Chapter 11 Plan of Reorganization of Imerys Talc America, Inc. and its

Debtor Affiliates under Chapter 11 of the Bankruptcy Code (the “First Amended Disclosure

Statement”) [Docket No. 2084].

                  17.        On September 10, 2020, the Debtors filed a Notice of Filing Exhibits to

Amended Plan [Docket No. 2184], which contains both Exhibit A to the Plan (the Trust

Distribution Procedures (the “Original TDP”)) and Exhibit B to the Plan (the Talc Personal

Injury Trust Agreement (the “Trust Agreement”)).

                  18.        On October 5, 2020, the Debtors filed the Amended Disclosure Statement

and Second Amended Plan. The Debtors also filed the revised TDP [Docket No. 2296, 2298].

Following a status conference on October 7, 2020, the Court adjourned the hearing on the

Amended Disclosure Statement to November 16, 2020.

                  19.        After hours, on Friday October 16, 2020, the Debtors filed the Third

Amended Plan and Disclosure Statement in Support of the Third Amended Plan [Docket No.

2354, 2355]. Despite the Court’s prior admonitions to provide a reasonable amount of time to

key parties to review and comment on the Plan documents, on October 19, 2020, the Debtors

filed a Notice of Further Revised Trust Distribution Procedures [Docket No. 2370].

                  20.        Arnold & Itkin represents thousands of talc personal injury claimants who

will be classified as Class 4 “Talc Personal Injury Claims” under the Plan, which is the sole

impaired voting class.

                                                     10
DOCS_SF:104420.3 05471/001
              Case 19-10289-LSS             Doc 2406      Filed 10/26/20    Page 11 of 32




                                 III.     Disclosure Statement Objections

A.       The Disclosure Statement Fails to Provide “Adequate Information” Regarding the
         Treatment of Class 4 Claims, and the Terms of the TDP

                  21.        The summary of material omissions from the Disclosure Statement, and

the shortcomings in the adequacy of the information that it provides, regarding the treatment of

Class 4 Claims set forth above demonstrates that the Disclosure Statement fails to provide Class

4 creditors with “adequate information.” Many of those points are self-explanatory and require

no elaboration. However, some of the more glaring deficiencies in disclosure are explained in

further detail below:

B.       The Disclosure Statement Does Not Disclose the Unequal Treatment of Class 4
         Claims Resulting from the Establishment of Funds A, B and C and Related
         Subclassification of Class 4 Claims, or the Adverse Consequences Thereof to
         Certain Class 4 Creditors

                  22.        As set forth above, the TDP breaks Class 4 Claims into three sub-

classes—(i) Ovarian Cancer A Claims; (ii) Mesothelioma Claims; and (iii) Ovarian Cancer B, C

and D Claims—and allocates a fixed percentage of Trust assets to each of these three sub-classes

of claims, without regard to the actual amount of allowed Claims in each sub-class or the

proportion of the total amount of the Class 4 Claims that is represented by the allowed claims

in any sub-class.

                  23.        Specifically, Section 2.2 of the TDP provides that the Trust Fund will be

divided into three sub-funds within the Trust (each, a separate “Fund”):

                  Each Fund operates entirely separately and any changes to the
                  administration of one Fund, such as changes to Medical/Exposure
                  Criteria, Scheduled, Average or Maximum Values, Payment

                                                     11
DOCS_SF:104420.3 05471/001
              Case 19-10289-LSS             Doc 2406       Filed 10/26/20    Page 12 of 32



                  Percentage or Maximum Annual Payment, shall not affect or
                  require changes to the other Funds.

TDP § 2.2.

                  24.        Under Section 2.2, Ovarian Cancer A Claimants will receive distributions

only from Fund A, which will hold 40% of the total Trust Fund; Mesothelioma Claimants and

Secondary Mesothelioma Claimants will receive distributions only from Fund B, which will hold

40% of the total Trust Fund; and Ovarian Cancer B, C, and D Claimants will receive

distributions only from Fund C, which will hold 20% of the total Trust Fund. Thus,

Mesothelioma Claimants and Secondary Mesothelioma Claimants will receive 40% of the Trust

Fund (as will Ovarian Cancer A Claimants), regardless of the relative aggregate amount of the

allowed claims against the Trust that they ultimately hold.

                  25.        Significantly, the TDP itself seems to contemplate that the claims that will

be paid out of each of Fund A, Fund B and Fund C will receive disparate treatment—that is, that

claims payable out of different Funds will receive different “Payment Percentages” on their

claims, depending on the Fund making the distributions. Thus, in specifying the “Initial

Payment Percentage” to be paid on claims payable from each Fund, section 4.2 of the TDP

contains a line item chart of the “Initial Payment Percentage,” with separate lines for each of

Fund A, Fund B and Fund C:


                                  Fund         Payment Percentage

                                    A

                                    B

                                    C



                                                      12
DOCS_SF:104420.3 05471/001
              Case 19-10289-LSS              Doc 2406         Filed 10/26/20        Page 13 of 32



TDP at 29. Illustrative of the inadequacy of disclosure, however, the actual Initial Payment

Percentages in the chart are blank. Thus, Class 4 creditors voting on the plan have no insight as

to the extent of the potential disparity in treatment among the three sub-classes of Class 4

creditors. This omission is exacerbated by the statement immediately following this chart:

                  In making any such change to any Payment Percentage, the
                  Trustees, the TAC and the FCR shall take into account the fact that
                  the holders of Talc Personal Injury Claims who voted on the
                  Plan relied on the findings of experts that the Initial Payment
                  Percentages represented a reasonably reliable estimate of the
                  Trust’s total assets and liabilities over the Trust’s life based on
                  the best information available at the time, and shall therefore give
                  due consideration to the expectations of such claim holders that the
                  applicable Initial Payment Percentage would be applied to their
                  Talc Personal Injury Claims.

TDP § 4.2, at 29 (emphasis added). This provision is misleading, at best. The TDP asserts that,

in voting on the Plan, Class 4 creditors relied on “the findings of experts that the Initial Payment

Percentages represented a reasonably reliable estimate of the Trust’s total assets and liabilities

over the Trust’s life . . .,” but neither the Initial Payment Percentages, nor the relied-upon

“findings of experts,” nor the basis for those undisclosed “findings,” are disclosed.7

                  26.        To make matters even more opaque, section 4.2 provides for future Fund-

by-Fund adjustments in Payment Percentages, which means that, over time, disparities in




7
  In light of the quoted statement in the TDP that anticipates and acknowledges the reliance of Class 4 creditors on
“the findings of experts . . .” in voting on the Plan, any argument by any Plan Proponent that the reports of such
experts are privileged and need not be disclosed in order to provide Class 4 creditors with “adequate information”
borders on the frivolous. Moreover, if the 40-40-20 allocation of Trust assets under the TDP is based on the reports
of experts, adequate disclosure would in any event require the disclosure of these reports, notwithstanding any
potentially applicable privilege that a Plan Proponent might otherwise assert: If the Plan Proponents who crafted the
TDP relied on the advice of experts in arriving at the 40-40-20 allocation of Trust assets, they must disclose those
reports to provide creditors with adequate information about that allocation. After all, the Plan Proponents will in
any event have to place those reports into evidence at the hearing on confirmation of the Plan to justify this Trust
asset allocation.

                                                         13
DOCS_SF:104420.3 05471/001
              Case 19-10289-LSS            Doc 2406       Filed 10/26/20   Page 14 of 32



treatment among claims to be paid from each of the three Funds could become more pronounced.

Compounding the likelihood of disparate treatment of the three creditor subclasses, section 2.09

provides that the Maximum Annual Payment for each Fund will be determined annually (and,

presumably, separately, on a Fund-by-Fund basis). None of this is disclosed in the proposed

Disclosure Statement.

                  27.        Further, the proposed Disclosure Statement says nothing about how the

Plan Proponents decided to allocate 40% of the Trust assets to holders of Mesothelioma Claims

and 60% of the Trust assets to holders of Ovarian Cancer Claims, or any of the assumptions that

underlie that allocation. What makes the inadequacy of this (non) disclosure even more glaring

is that this 60-40 allocation appears to conflict with: (i) the fact that there appear to be

approximately fifteen times as many Ovarian Cancer Claims as there are Mesothelioma

Claims; (ii) the respective Scheduled Values that apply to Mesothelioma Claims and Ovarian

Cancer Claims under the TDP’s Expedited Review Process; and (iii) the respective “Average

Values” and “Maximum Values” for such claims under the TDP’s Individual Review Process.

Consideration of these factors indicates that the 60-40 allocation is skewed in favor of holders of

Mesothelioma Claims, to the disadvantage of holders of Ovarian Cancer Claims. At the very

least, the risk of this possibility should be disclosed.

                  28.        To begin with, approximately 16,500 lawsuits asserting Ovarian Cancer

Claims have been filed since 2014, as compared to approximately 1,200 lawsuits asserting

Mesothelioma Claims—a ratio of approximately 14:1 in favor of Ovarian Cancer Claims. See

Disclosure Statement at 24-25. As of the Petition Date, there were approximately 13,800

pending lawsuits asserting Ovarian Cancer Claims and approximately 850 pending lawsuits

                                                     14
DOCS_SF:104420.3 05471/001
              Case 19-10289-LSS             Doc 2406        Filed 10/26/20    Page 15 of 32



asserting Mesothelioma Claims against one or more of the North American Debtors—a ratio of

approximately 16:1 in favor of Ovarian Cancer Claims. See id. at 25.

                  29.        Using the number of pending lawsuits as of the Petition Date as a proxy

for the comparative numbers of Mesothelioma Claims and Ovarian Cancer Claims for illustrative

purposes, the following illustrations demonstrate the inconsistency between the various “Values”

assigned to Ovarian Cancer Claims and Mesothelioma Claims under the TDP and the allocation

of 40% of the Trust assets to Fund B, for Mesothelioma Claims.

                  Illustration A – “Scheduled Values” Under the Expedited Review Process

                            This illustration assumes that all of the Class 4 claimants participate in the
                             Expedited Review Process and are “Trust Election Claims and Non-
                             Indemnified Claims.” This illustration also assumes that all of the Ovarian
                             Cancer Claims are the least severe form of Ovarian Cancer Claim, Ovarian
                             Cancer D Claims, with a scheduled value of only $60,000.00. This latter
                             assumption clearly will understate the aggregate “Scheduled Values” of
                             the Ovarian Cancer Claims, because some of those claims will be Ovarian
                             Cancer A, Ovarian Cancer B or Ovarian Cancer C Claims, with
                             substantially higher Scheduled values of $400,000.00, $200,000.00, and
                             $140,000.00, respectively.

                            The Mesothelioma Claims would all have a Scheduled value of $400,000.
                             See TDP § 5.2, at 37. Based on these assumptions, the aggregate
                             Scheduled Values of the approximately 850 Mesothelioma Claims would
                             be approximately $340M (850 claims multiplied by $400,000) and the
                             aggregate Scheduled Values of the approximately 13,800 Ovarian Cancer
                             Claims would be approximately $828M (13,800 multiplied by $60,000).
                             Under this illustration, the aggregate Mesothelioma Claims would
                             represent slightly less than 30% of the total Class 4 claims; yet the holders
                             of Mesothelioma Claims would receive approximately 40% of the Trust
                             assets, i.e., a premium of 33%. This clearly disadvantages holders of
                             Ovarian Cancer Claims.

                  Illustration B – “Average Values” Under Individual Review Process

                             This illustration assumes that all Class 4 claimants participate in the
                             Individual Review Process and receive “Average Values.” It further
                             assumes that all holders of Mesothelioma Claims receive the Average
                             Values assigned to Trust Election Claims and Non-Indemnified Claims for

                                                       15
DOCS_SF:104420.3 05471/001
              Case 19-10289-LSS             Doc 2406       Filed 10/26/20   Page 16 of 32




                             “Mesothelioma Claims with Regular and Routine Exposure” of
                             $500,000.00; this assumption overstates the aggregate Average Values of
                             the Mesothelioma Claims, because some of those claims will be
                             “Mesothelioma Claims without Regular and Routine Exposure” or
                             “Secondary Mesothelioma Claims,” for which Trust Election Claims and
                             Non-Indemnified Claims are assigned substantially lower Average Values
                             of only $150,000.00. See TDP § 5.2(b) (vii), at 43.

                            All Ovarian Cancer Claims will be Ovarian Cancer D Claims with
                             Average Values of only $75,000.00; this assumption understates the
                             aggregate Average Values of the Ovarian Cancer Claims, because some of
                             the Ovarian Cancer Claims will be Ovarian Cancer A Claims, Ovarian
                             Cancer B Claims, or Ovarian Cancer C Claims, with substantially higher
                             Average Values of $500,000.00, $325,000.00 and $175,000.00,
                             respectively. See id.

                            Based on these assumptions, the approximately 850 Mesothelioma Claims
                             would have aggregate Average Values of approximately $425M (850
                             claims multiplied by $500,000.00) and the approximately 13,800 Ovarian
                             Cancer Claims would have aggregate Average Values of approximately
                             $1.035B (13,800 claims multiplied by $75,000.00). Once again, the
                             holders of Mesothelioma Claims would receive 40% of the Trust assets,
                             even though they would have fewer than 30% of the total claims.

                  Illustration C – “Maximum Values” Under Individual Review Process

                            This illustration assumes that all Class 4 claimants participate in the
                             Individual Review Process and receive the Maximum Values for Trust
                             Election Claims and Non-Indemnified claims.

                            It further assumes that all holders of Mesothelioma Claims receive the
                             Maximum Values assigned to Trust Election Claims and Non-Indemnified
                             Claims for “Mesothelioma Claims with Regular and Routine Exposure” of
                             $1,350,000.00; this assumption overstates the aggregate Maximum Values
                             of the Mesothelioma Claims because some of those claims will be
                             “Mesothelioma Claims without Regular and Routine Exposure” or
                             “Secondary Mesothelioma Claims” for which Trust Election Claims and
                             Non-Indemnification Claims are assigned substantially lower Maximum
                             Values of only $400,000.00. See id.

                            All Ovarian Cancer Claims will be Ovarian Cancer D Claims with
                             Average Values of only $202,500.00; this assumption understates the
                             aggregate Maximum Values of the Ovarian Cancer Claims, because some
                             of the Ovarian Cancer Claims will be Ovarian Cancer A Claims, Ovarian
                             Cancer B Claims, or Ovarian Cancer C Claims, with substantially higher
                             Maximum Values of $1,350,000.00, $877,500.00 and $472,500.00,

                                                      16
DOCS_SF:104420.3 05471/001
              Case 19-10289-LSS             Doc 2406      Filed 10/26/20    Page 17 of 32




                             respectively. See id.

                            Based on these assumptions, the aggregate Maximum Values of the
                             approximately 850 Mesothelioma Claims would be approximately $1.15B
                             (850 claims multiplied by $1,350,000.00) and the aggregate Maximum
                             Values of the approximately 13,800 Ovarian Cancer Claims would be
                             approximately $2.79B (13,800 claims multiplied by $202,500.00). Once
                             again, holders of Mesothelioma Claims would receive 40% of the Trust
                             assets, even though they would hold slightly less than 30% of the total
                             claims.

                  30.        The Plan Proponents may argue that each of these Illustrations is flawed

because: (i) the actual number of Ovarian Cancer Claims and Mesothelioma Claims against the

Trust will ultimately exceed the number of such claims asserted in lawsuits that were pending on

the Petition Date, and the ratio of Ovarian Cancer Claims to Mesothelioma claims may change;

(ii) not all claims will participate in the Expedited Review Process and not all claims will

participate in the Individual Review Process (and some claims may end up being resolved

judicially through money judgments in the tort system, rather than under either Process); (iii) not

all Mesothelioma Claims will be Mesothelioma Claims with Regular and Routine Exposure; and

(iv) not all Ovarian Cancer Claims will be Ovarian Cancer D Claims. These are fair points; but

rather than support the Plan Proponents, these points simply highlight the shortcomings of their

disclosure. The last two points suggest that the disproportionately favorable treatment which the

TDP’s subclassification of Class 4 Claims affords Mesothelioma Claims is even more

pronounced than that suggested by the illustrations. Meanwhile, points (i) and (ii) help bring

into focus the shortcomings of the Plan Proponents’ (non) disclosure regarding the basis for, and

assumptions underlying, the 40-40-20 allocation of Trust assets among Funds A, B and C. The

Plan Proponents have not disclosed any of the assumptions regarding the number or value of the



                                                     17
DOCS_SF:104420.3 05471/001
              Case 19-10289-LSS             Doc 2406        Filed 10/26/20    Page 18 of 32



claims in each of the three subclasses that underlie the 40-40-20 allocation of Trust assets. They

have not disclosed how they arrived at this allocation. They have not disclosed any basis for

concluding that this allocation will result in “the same treatment” of the three subclasses of Class

4 Claims that their TDP construct creates, rather than disadvantaging one group of Class 4

creditors, to the advantage of another group. To date, all of this critical information seems to be

a closely-guarded secret.

                  31.        The point is simple: In light of the substantial risk of disparate treatment

of commonly Classified claims posed by the TDP’s trifurcation of Trust assets and

subclassification of Class 4 creditors, the Plan Proponents should be required to disclose the

following: (i) the existence of the sub-Classification of Class 4 claims and fixed allocation of

Trust assets among three separate Funds; (ii) the potential effect of this construct on the

treatment of claims in each of the three sub-classes and the likelihood of unequal treatment of the

three sub-classes that it creates; (iii) the rationale and justification for creating these separate

Funds; (iv) the basis for, and assumptions underlying, the proposed 40-40-20 allocation of Trust

assets among the three Funds; and (v) why they believe that the common feature of a single trust

fund in which all commonly classified Class 4 creditors participate ratably is not appropriate.

Moreover, because this information is critical to the ability of Class 4 creditors to make an

informed judgment about the Plan, this information should be included in the front section of the

Disclosure Statement, and not buried in the back where Article VII is currently situated.

                  32.        Although the creation of sub-classes of claims within Class 4 probably

represents the most significant driver of the unequal treatment of Class 4 Claims, there are at



                                                       18
DOCS_SF:104420.3 05471/001
              Case 19-10289-LSS             Doc 2406       Filed 10/26/20    Page 19 of 32



least three other issues of unequal treatment created by the proposed TDP that are not (but should

be) disclosed.

C.       The Disclosure Statement Does Not Disclose the Unequal Treatment of Class 4
         Claims that Are Liquidated by Money Judgments Against the Trust that Results
         from Provisions Penalizing Holders of Class 4 Claims Who Exercise Their Right to
         A Judicial Resolution of Their Claims (and a Jury Trial)

                  33.        The TDP penalizes any Class 4 claimant who exercises his or her right to

file suit against the Trust to liquidate the claimant’s claim judicially (and his or her right to a jury

trial), by subjecting such a Class 4 claimant to less favorable treatment than Class 4 claimants

whose claims are not liquidated through judicial proceedings. To begin with, although Section

7.7 of the TDP provides for the payment of a “sequencing adjustment” on Talc Personal Injury

Claims with respect to which the claimant has had to wait one year or more for payment (up to a

maximum of seven years), “No sequencing adjustment shall be available to or paid on any claim

liquidated in the tort system pursuant to Section 5.8 above herein.” TDP § 7.7(b).

                  34.        Moreover, following the liquidation of its claim in a judicial proceeding,

the distribution to a Class 4 claimant who obtains a judgment against the Trust will be subject to

a delay of a type that is not applicable to a distribution on the claim of a Class 4 claimant

following the liquidation of its claim under any other Trust procedure. A Class 4 claimant that

obtains a money judgment against the Trust will receive from the Trust an initial payment of an

amount equal to the greater of (i) the Trust’s last offer to the claimant, or (ii) the award that the

claimant declined in non-binding arbitration, not to exceed the amount of the judgment obtained

in the tort system. The payment of any portion of the judgment that exceeds the greater of (i) or

(ii) will be deferred, with such portion to be paid in five equal installments in years six through


                                                      19
DOCS_SF:104420.3 05471/001
              Case 19-10289-LSS              Doc 2406          Filed 10/26/20        Page 20 of 32



ten following the year of the initial payment. The net effect of this convoluted provision is that

payment of some portion of a Class 4 claim that is judicially liquidated by a money judgment

against the Trust may be delayed for years in a manner that is not applicable to any other Class 4

claim (and without any “sequencing adjustment” or other compensation for the delay). See TDP

§ 7.08.

                  35.        Also not disclosed is the fact that regardless of the size of the judgment,

the claimant cannot recover more from the Trust than the “Maximum Value” set forth in Section

5.2 . In effect, this provision sets a ceiling by fiat on the allowed amount of every Talc Personal

Injury Claim that seeks judicial review, and disallows the amount of any claim in excess of the

applicable “Maximum Value,” without any proceeding under Section 502 or other judicial

proceeding of any sort. This provision—which is not disclosed in the Disclosure Statement—

impermissibly deprives Class 4 Claimants of their statutory right to the adjudication of their

claims by a court in violation of the Bankruptcy Code and is flatly unlawful.8

                  36.        In the mass tort context, the administrative difficulty of adjudicating tens

of thousands of claims has led trusts to incorporate mechanisms for resolving claims that have

included consensual settlement mechanisms under which the trust would make a settlement offer

to a claimant to resolve the claim (often in accordance with matrices designed to ensure that

similar claims would receive similar treatment). But the law is clear that a claimant that does not




8
  Penalizing a claimant for exercising its jury trial rights, or ignoring a jury verdict and limiting a claim to some
“Maximum Value” regardless of that verdict, creates serious due process issues. See Official Comm. of Asbestos
Claimants v. Asbestos Prop. Damage Comm. (In re Federal-Mogul Global Inc.), 330 B.R. 133, 154 (D. Del. 2005)
(each claimant must “be afforded the procedural protections of the due process clause of the Fifth Amendment,
thereby requiring” a trial by jury for cases that present disputed issues of fact) (emphasis added).


                                                          20
DOCS_SF:104420.3 05471/001
              Case 19-10289-LSS             Doc 2406       Filed 10/26/20    Page 21 of 32



accept such a settlement following the completion of the settlement process is entitled by law to

access the courts to adjudicate the allowance or disallowance of its claim. In re G-I Holdings,

Inc., 323 B.R. 583, 616-17 (Bankr. D. N.J. 2005) (noting that estimation/liquidation procedures

conducted by a nonjudicial entity are subject to judicial review).

                  37.        This imposition of the ceiling on the maximum amount of a claim that will

be allowed against the Trust, regardless of the amount of any money judgment obtained

following judicial proceedings, and the fact that the legality of that provision is being challenged,

must also be disclosed in the Disclosure Statement.

D.       The Disclosure Statement Does Not Disclose the Unequal Treatment of Holders of
         Indemnified Claims in Class 4, Who Are Required to Forego Prosecution of Any
         Rights Against J&J Under the J&J Indemnities on Order to Receive the Same
         Treatment of Their Claims Against the Trust as Holders of Non-Indemnified Claims
         Who Do Not Have Such Additional Rights Against J&J

                  38.        The TDP essentially requires a Class 4 claimant who may have rights

against J&J under the J&J Indemnities to forego such rights in order to receive the same

“Scheduled Value,” “Average Value,” or “Maximum Value” as a Class 4 claimant who does not

have such rights against J&J; otherwise, the Class 4 claimant that has and pursues rights against

J&J under the J&J Indemnities will be accorded a lower Scheduled Value, Average Value or

Maximum Value, as applicable (and a correspondingly lower distribution from the Trust), than a

holder of a Class 4 Non-Indemnified Claim in the same category (i.e., Mesothelioma Claim or

same category of Ovarian Cancer Claim) that is resolved through the same resolution process

(i.e., Expedited Review Process or Individual Review Process).

                  39.        To place this issue in context, it is important to understand that although

“the most conspicuous inequality that § 1123(a)(4) prohibits is payment of different percentage

                                                      21
DOCS_SF:104420.3 05471/001
              Case 19-10289-LSS               Doc 2406          Filed 10/26/20       Page 22 of 32



settlements to co-Class members,” that is not the only form of inequality prohibited by

§ 1123(a)(4).

                  The other side of the coin of unequal payment . . . has to be
                  unequal consideration tendered for equal payment. It is disparate
                  treatment when members of a common Class are required to tender
                  more valuable consideration— be it their claim against specific
                  property of the debtor or some other cognizable chose in action—
                  in exchange for the same percentage of recovery.

In re AOV Industries, Inc., 792 F.2d 1140, 1151 (D.C. Cir. 1986).9

                  40.        The Plan Proponents’ conclusory disclosure regarding the issue of equal

treatment (see Disclosure Statement at 95) should disclose that the TDP raises an “unequal

treatment” issue akin to that in AOV Industries. In particular, they should disclose that the holder

of an Indemnified Claim will have to forego any right he or she may have against J&J under the




9
  The court in AOV Industries explained the “unequal treatment” issue in the case before it (in which it reversed the
lower court’s determination that the Plan complied with § 1123(a)(4)) as follows:
         Once a plan has classified creditors, it must “provide the same treatment for each claim or interest
         of a particular class, unless the holder of a particular claim or interest agrees to a less favorable
         treatment of such particular claim or interest.” 11 U.S.C. § 1123 (a)(4) (1982); see also In re B &
         W Enterprises, 19 Bankr. 421, 425 (Bankr. D. Idaho 1982) (equal treatment of class members
         basic premise of bankruptcy law). Hawley asserts that the Plan violated this principle. While
         other Class 5 members received their pro rata distributions from the Sleigh and Steag fund in
         exchange for release of their derivative claims, Hawley was required to release a more valuable,
         direct claim against the guarantors. . . .
                                                         ....
         Even though neither the Code nor the legislative history precisely defines the standards of equal
         treatment, the most conspicuous inequality that § 1123(a)(4) prohibits is payment of different
         percentage settlements to co-class members. The other side of the coin of unequal payment,
         however, has to be unequal consideration tendered for equal payment. It is disparate treatment
         when members of a common class are required to tender more valuable consideration—be it their
         claim against specific property of the debtor or some other cognizable chose in action—in
         exchange for the same percentage of recovery. We are not prepared to make a finding that
         Hawley in fact had a guarantee from Steag; indeed, the litigation in the New York district court
         leads to a contrary conclusion. However, to the extent that the creditor was called upon to release
         a unique, direct claim in order to participate in the $3 million Fund, we conclude that Hawley was
         being subjected to unequal treatment in violation of 11 U.S.C. § 1123(a)(4).
In re AOV Industries, Inc., 792 F.2d at 1151-52.

                                                          22
DOCS_SF:104420.3 05471/001
              Case 19-10289-LSS             Doc 2406      Filed 10/26/20    Page 23 of 32



J&J Indemnities in order to be accorded the same treatment of its claim against the Trust as a

Class 4 creditor who has not such additional rights.

                  41.        To elaborate on this point, the TDP distinguishes between “Indemnified

Claims” and “Non-Indemnified Claims.” An “Indemnified Claim” is a Talc Personal Injury

Claim that is “Indemnified,” defined to mean:

                  . . . when used to describe any Talc Personal Injury Claim or any
                  category of Talc Personal Injury Claims, in respect of which the
                  Debtors, Talc Personal Injury Claimants, the Trust, and/or any
                  other person or entity who could have asserted, or may assert,
                  rights under and to the J&J Indemnities.

TDP § 1.2 (45). A Talc Personal Injury Claim that is not “Indemnified” is a “Non-Indemnified

Claim.” Id. § 1.2 (62).

                  42.        The TDP then goes on to require, in substance, that the Class 4 claimant

that may have rights against J&J under the J&J Indemnities that other Class 4 claimants do not

have must forego those additional rights in order to receive the same Scheduled Value, Average

Value, or Maximum Value, as applicable, as its Class 4 counterpart that holds a Non-

Indemnified claim. In particular, a holder of an Indemnified Claim must choose between holding

a “Trust Election Claim” (and being a “Trust Election Claimant”) and holding a “Tort System

Election Claim” (and being a “Tort System Election Claimant”). A “Tort System Election

Claimant” is defined as “the holder of an Indemnified Claim who elects to pursue such claim

against one or more of the Debtors in the tort system . . . based on one or more of the J&J

Indemnities.” TDP § 1.2 (97). To qualify as a “Trust Election Claimant,” the holder of an

Indemnified Claim must elect “to seek recovery from the Trust in lieu of proceeding against the

J&J Indemnities in the tort system.” Id. § 2 (101). The upshot of this mandatory “election” is

                                                     23
DOCS_SF:104420.3 05471/001
               Case 19-10289-LSS              Doc 2406         Filed 10/26/20       Page 24 of 32



that in order to receive the same Scheduled Value, Average Value or Maximum Value, as

applicable, as the Class 4 claimant with a Non-Indemnified Claim in the same category (i.e.,

Mesothelioma Claim or same category of Ovarian Cancer Claim) that is subject to the same

resolution process (i.e., Expedited Review Process or Individual Review Process), the holder of

an Indemnified Claim must elect to become a “Trust Election Claimant,” thereby foregoing the

right to pursue indemnification under the J&J Indemnities—a right that its Non-Indemnified

Claim holding counterpart does not have. See TDP § 2(a), at 221.10

                   43.       As an example of how this mandatory election works, under the Scheduled

Values for the Expedited Review Process under Section 5.2(a) of the TDP (see TDP at 37), an

Ovarian Cancer A Claim whose holder participates in the Expedited Review Process and does




10
      The TDP summarizes the election that the holder of an Indemnified Claim must make in the following chart.
     Disease                 Indemnified (J&J Product)                Non-Indemnified (No J&J Product)
     Mesothelioma Claims     May elect either: (a) to proceed         May file a claim with the Trust under
     with Regular and        against the Debtors in the tort system   Expedited Review or Individual Review, as
     Routine Exposure        pursuant to indemnification by J&J       set forth herein, for distribution from the
                             AND seek recovery from the Trust as      Trust Fund as a Non-Indemnified Claim.
                             a Tort System Election Claimant; OR
                             (b) to seek recovery solely from the
                             Trust as a Trust Election Claimant.
     Mesothelioma Claims     May elect either: (a) to proceed         May file a claim with the Trust under
     without Regular and     against the Debtors in the tort system   Individual Review, as set forth herein, for
     Routine Exposure and    pursuant to indemnification by J&J       distribution from the Trust Fund as a Non-
     Secondary               AND seek recovery from the Trust as      Indemnified Claim.
     Mesothelioma Claims     a Tort System Election Claimant; OR
                             (b) to seek recovery solely from the
                             Trust as a Trust Election Claimant.
     Ovarian Cancer A        May elect either: (a) to proceed         May file a claim with the Trust under
     through D               against the Debtors in the tort system   Expedited Review or Individual Review, as
                             pursuant to indemnification by J&J       set forth herein, for distribution from the
                             AND seek recovery from the Trust as      Trust Fund as a Non-Indemnified Claim.
                             a Tort System Election Claimant; OR
                             (b) to seek recovery solely from the
                             Trust as a Trust Election Claimant.
TDP § 2.6, at 25-26.

                                                          24
DOCS_SF:104420.3 05471/001
              Case 19-10289-LSS              Doc 2406         Filed 10/26/20       Page 25 of 32



not have an Indemnified Claim (i.e., does not have a claim against J&J under the J&J

Indemnities) will be allowed under the heading “Trust Election Claims and Non-Indemnified

Claims” for $400,000.00. However, the Ovarian Cancer A Claimant who does have a claim

against J&J under the J&J Indemnities must forego the prosecution of that additional claim in

order to receive the same $400,000 claim (and the same distribution from the Trust Fund) (rather

than the dramatically reduced $140,000 Scheduled Value that would be allowed for a “Tort

System Election Claim,” and the correspondingly lower distribution from the Trust). Thus, the

TDP would effectively require the Ovarian Cancer A claimant who holds an Indemnified Claim

to give up his or her additional rights against J&J that the Ovarian Cancer A Claimant with a

Non-Indemnified Claim does not have, in order to receive the same distribution as that Non-

Indemnified Ovarian Cancer A claimant.

                  44.        This construct is true for each category of Class 4 Claim in the Expedited

Review Process and the Individual Review Process; in every case, the holder of an Indemnified

Claim will have to forego any additional rights against J&J under the J&J Indemnities in order to

have a “Trust Election Claim” that will provide it with the same “Value” for its claim (and the

same distribution from the Trust) as the holder of the Non-Indemnified Claim who has no such

additional rights to forego.

                  45.        The Objectors believe that, as a matter of law, because of the unequal

treatment of Class 4 claims under the TDP, the Plan does not comply with the “same treatment”

mandate of Section 1123(a)(4) of the Code and cannot be confirmed.11 Nevertheless,



11
  Among other reasons, the Court will not be able to both: (i) make one of the findings required to confirm the Plan
and (ii) still find that the 40-40-20 allocation of assets among Funds A, B and C is proportionate to the respective

                                                         25
DOCS_SF:104420.3 05471/001
              Case 19-10289-LSS              Doc 2406         Filed 10/26/20         Page 26 of 32



recognizing that the Court does not wish to hear Plan confirmation issues at this time, the

Objectors are not now asking the Court to determine whether the Plan complies with

§ 1123(a)(4).12 Rather, the point is that the Disclosure Statement should clearly disclose and

explain the multiple provisions for unequal treatment under the TDP to Class 4 creditors, so that

those creditors can make an informed judgment about the Plan that takes into account the

potential impact of those provisions.

E.       The Disclosure Statement Does Not, But Should, Disclose to Ovarian Cancer B, C
         and D Claimants That There Are Provisions of the TDP That Will Adversely Affect
         Them and No Other Class 4 Creditors

                  46.        Section 5.2(a)(iii) of the TDP provides that the Trustee, with the consent

of the TAC and FCR can “add to, change or eliminate” the Scheduled Values and/or

Medical/Exposure Criteria for Ovarian Cancer A-D Claims and Mesothelioma Claims, except

that in no event shall the Scheduled Value for Ovarian Cancer A or Mesothelioma Claims be

reduced to an amount less than the Scheduled Value identified in the chart in the TDP. This

exception to the power to amend the TDP does not apply to Ovarian Cancer B, C and D Claims.

The Disclosure Statement should (but fails to) disclose this unexplained disparity to the Ovarian

Cancer B, C and D Claimants in Class 4, so that they can consider whether it is acceptable.




amounts of the ultimately allowed claims in each of the three categories that will receive distributions from those
Funds. One of the conditions to confirmation of the Plan is that the Bankruptcy Court find, “the actual amount,
numbers and timing of future Talc Personal Injury Demands cannot be determined.” Plan § 9.1.5(x), at 52. The
Objectors believe that the Court cannot simultaneously make this finding, while at the same time finding that the
amount of the respective categories of claims (including Talc Personal Injury Demands) that will ultimately be
allowed against each of the three Funds is proportionate to the allocation of Trust assets among the three Funds.

12
  The Objectors do, however, reserve the right to seek summary adjudication of that issue (as well as any other Plan
confirmation issue) prior to the hearing on confirmation.

                                                         26
DOCS_SF:104420.3 05471/001
              Case 19-10289-LSS             Doc 2406       Filed 10/26/20   Page 27 of 32



                  47.        In addition, the Disclosure Statement should (but does not) disclose to the

holders of Ovarian Cancer B, C and D Claims in Class 4 who will receive distributions from

Fund C that the provisions of section 7.1 may result in the diversion of funds from Fund C to

Ovarian Cancer A Claimants against Fund A. This potential diversion results from the fact that,

although the TDP provides that a Claimant cannot have a Claim in two of the Funds, it also

provides that if the holder of a Claim asserted against Fund C later asserts a new claim for a

higher level of Ovarian Cancer that is paid from Fund A, only the additional amount distributable

to that Claimant in excess of the amount already received from Fund C is paid from Fund A,

resulting in a portion of a Fund A claim effectively being paid from Fund C.

                  48.        The Disclosure Statement also fails to disclose to holders of Ovarian

Cancer B, C and D claims the risk of disparate treatment as compared to the holders of Ovarian

Cancer A Claims that results from the fixed allocation of 40% of the Trust assets to Fund A, for

Ovarian Cancer A Claims, and only 20% of the Trust Assets to Fund C, for Ovarian Cancer B, C

and D claims. Indeed, the non-disclosure regarding this potential disparity is even worse than

that regarding the potential disparity in treatment between Ovarian Cancer Claims as a whole

and Mesothelioma Claims that results from the allocation of 40% of the Trust assets to

Mesothelioma Claims: Although the Disclosure Statement provides some information as to the

comparative numbers of Ovarian Cancer and Mesotheliomas Claims that were the subject of

lawsuits pending as of the Petition Date, it provides no information as to the comparative

numbers of Ovarian Cancer A Claims and Ovarian Cancer B, C and D claims that have been

asserted. If the Plan Proponents have such information, the Disclosure Statement should disclose

it; if they do not, the Disclosure Statement should explain how they came up with the 40-20

                                                      27
DOCS_SF:104420.3 05471/001
              Case 19-10289-LSS             Doc 2406       Filed 10/26/20    Page 28 of 32



Trust asset allocation between Ovarian Cancer A Claims and Ovarian Cancer B, C and D claims

without it.

F.       The Disclosure Statement Fails to, but Should, Update Total Talc Personal Injury
         Claim Estimates Based on Current Information

                  49.        The Plan Proponents have not provided any updated estimates for the total

number or amount of Talc Personal Injury Claims outstanding in each of the three categories of

cancer Claims that will receive distributions from the three sub-funds under the TDP. The

Disclosure Statement still provides only broad aggregate numbers for the total number of Talc

Personal Injury Claims asserted against the Debtors that have not been updated since the Petition

Date.

                  50.        In the First Day Declaration, the Debtors indicated that as of the Petition

Date, there were approximately 14,650 lawsuits pending that asserted Talc Personal Injury

Claims, of which 13,800 alleged claims were ovarian cancer claims and approximately 850

alleged claims that were mesothelioma claims. See First Day Declaration at ¶¶9, 32. The

Amended Disclosure Statement simply restates those same numbers. See Amended Disclosure

Statement at 25.

                  51.        The Debtors filed their chapter 11 cases more than 18 months ago. Surely,

the numbers of talc personal injury claimants disclosed in the First Day Declaration have

changed. Cases have undoubtedly been settled by J&J since the Petition Date particularly where

J&J has been the deep-pocketed co-defendant named with the Debtors in many of the personal




                                                      28
DOCS_SF:104420.3 05471/001
               Case 19-10289-LSS              Doc 2406         Filed 10/26/20        Page 29 of 32



injury lawsuits. See First Day Declaration, ¶18; Amended Disclosure Statement at 26.13

Moreover, the Plan Proponents must have estimates of the numbers and amounts of Talc

Personal Injury Claims in each of the three categories of Claims under the TDP as a basis for the

40-40-20 Trust asset allocation; as such, they should disclose their estimate of the number of

claims in each category that they relied upon in coming up with that allocation. The Disclosure

Statement should provide voting creditors with updated information about the estimated universe

of what the Debtors believe are Talc Personal Injury Claims as of today, not 18 months ago.

Creditors should be given at least some sense of the size and composition (by TDP category, if

nothing else) of the Class 4 Claims pool before voting.

                  52.        This lack of updated Class 4 Claims information stands in marked contrast

to chronological updates the Debtors have made in other parts of the Amended Disclosure

Statement reflecting the progress of their chapter 11 cases, including updates reflecting that the

J&J Stay Motion was denied on September 23, 2020. Disclosure Statement at 50. Yet, in the 18

months since filing these cases, the Debtors have not bothered to include updated claim estimates

for the only voting Class of claims under their Plan.

F.       The Disclosure Statement Must Be Updated With
         Information About the MDL Proceeding Common Benefit Fund

                  53.        On September 17, 2020, the MDL Court in the MDL Proceeding entered

an order establishing a common benefit fund (the “Common Benefit Order”), a copy of which is

attached to this Objection as Exhibit A. The Common Benefit Order provides for a common




13
  “In addition, the Debtors historically supplied and at times were the sole supplier of, talc to J&J, and have been
routinely named as a co-defendant with J&J in litigation related to the Talc Personal Injury Claims.”

                                                          29
DOCS_SF:104420.3 05471/001
              Case 19-10289-LSS               Doc 2406     Filed 10/26/20   Page 30 of 32



benefit fund to compensate plaintiffs’ attorneys who work for the common good of all plaintiffs,

to compensate them for their work in the MDL Proceeding. Importantly, the Common Benefit

Order includes the following provision:

                  The Court recognizes that at the time of entry of this Order, it has
                  jurisdiction only over Defendants Johnson & Johnson; Johnson &
                  Johnson Consumer, Inc and PCPC, in that Talcum Powder
                  Products cases and claims that are pending against Defendant
                  Imerys are now part of the proceedings against Imerys in the
                  United States Bankruptcy Court in Delaware. The Court is advised
                  that in those bankruptcy court proceedings, there is a Tort
                  Claimants Committee which, inter alia, is representing the
                  interests of the Talcum Powder Product Claimants in that
                  bankruptcy. To the extent those bankruptcy proceedings result in a
                  recovery for Talcum Powder Product Claimants, the Court will
                  address (to the extent appropriately addressed in this MDL
                  litigation) whether and how any recovery in the Imerys bankruptcy
                  should be assessed pursuant to a process to be established by the
                  bankruptcy court, possibly in conjunction with this MDL Court.

Common Benefit Order at 17, n.2.

                  54.        More information must be included in the Disclosure Statement about the

entry of the Common Benefit Order and about any type of “process” that will be established,

whether by the Trust or within the TDP, with respect to that Order. If there is a possibility that

recoveries under the Plan will be “taxed” through the Common Benefit Fund, that must be

disclosed, including a discussion of what efforts, if any, will be undertaken to assure there is no

double dipping out of recoveries from the Trust and also the common benefit fund in the MDL

Proceeding.

                                        IV.     Reservation of Rights

                  55.        In addition to the deficiencies in the Disclosure Statement, the TDP and

the Plan identified in this Objection, Arnold & Itkin has objections to confirmation of the Plan

                                                      30
DOCS_SF:104420.3 05471/001
              Case 19-10289-LSS         Doc 2406       Filed 10/26/20   Page 31 of 32



and to the terms of the TDP not referred to herein and reserves all rights to object to confirmation

of the Plan and to the terms of the TDP on any grounds, whether or not stated herein, and to seek

summary adjudication of any issues relating thereto prior to or at the hearing on confirmation of

the Plan. Nothing contained herein shall be construed or deemed to limit any objections to

confirmation of the Plan or to the terms of the TDP which it may assert.




                             [Remainder of page intentionally left blank.]




                                                  31
DOCS_SF:104420.3 05471/001
              Case 19-10289-LSS        Doc 2406       Filed 10/26/20   Page 32 of 32



                                            Conclusion

                  Based on the foregoing, the Court should deny approval of the Amended

Disclosure Statement.

Dated: October 26, 2020                       PACHULSKI STANG ZIEHL & JONES LLP

                                              /s/ Laura Davis Jones
                                              Laura Davis Jones (DE Bar No. 2436)
                                              Debra I. Grassgreen (CA Bar No. 169978)
                                              John A. Morris (NY Bar No. 2405397)
                                              Peter J. Keane (DE Bar No. 5503)
                                              919 N. Market Street, 17th Floor
                                              P.O. Box 8705
                                              Wilmington, DE 19899-8705 (Courier 19801)
                                              Telephone: (302) 652-4100
                                              Facsimile: (302) 652-4400
                                              Email:     ljones@pszjlaw.com
                                                         dgrassgreen@pszjlaw.com
                                                         jmorris@pszjlaw.com
                                                         pkeane@pszjlaw.com

                                              Special Bankruptcy Counsel to Arnold & Itkin LLP

                                              -and-

                                              ARNOLD & ITKIN LLP
                                              Jason A. Itkin
                                              6009 Memorial Drive
                                              Houston, TX 77007
                                              Main: 713.222.3800
                                              Fax: 713.222.3850
                                              Email: jitkin@arnolditkin.com

                                              Counsel to the Arnold & Itkin Plaintiffs




                                                32
DOCS_SF:104420.3 05471/001
